 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 841 
In the House of Representatives, U. S.,

November 17, 2009
 
RESOLUTION 
Expressing support for designation of November 29, 2009, as Drive Safer Sunday. 
 
 
Whereas motor vehicle travel is the primary means of transportation in the United States; 
Whereas the National Highway Traffic Safety Administration (NHTSA) estimates that 37,313 people, or more than 100 drivers a day, were killed in motor vehicle traffic crashes in 2008; 
Whereas the term distracted driving refers to anything that takes your eyes, hands, or mind away from driving, including food and beverages, traffic accidents, adjusting the radio, children, pets, objects moving in the vehicle, talking or texting on a cell phone, smoking, putting on makeup, shaving, and reading; 
Whereas the NHTSA researched driver distraction with respect to both behavioral and vehicle safety countermeasures in an effort to understand and mitigate crashes associated with distracted driving; 
Whereas, on September 30, 2009, the Department of Transportation (DOT) Secretary Ray LaHood announced new research findings by the NHTSA that show nearly 6,000 people died in 2008 in crashes involving a distracted or inattentive driver, and more than half a million were injured; 
Whereas distracted driving was reported to have been involved in 16 percent of all fatal crashes in 2008 according to data from the Fatality Analysis Reporting System (FARS); 
Whereas the age group with the greatest proportion of distracted drivers was the under-20 age group, 16 percent of all under-20 drivers in fatal crashes were reported to have been distracted while driving; 
Whereas an estimated 22 percent of injury crashes were reported to have involved distracted driving, according to data from the General Estimates System (GES); 
Whereas crashes in which the critical reason for the crash was attributed to the driver, approximately 18 percent involved distraction, according to the National Motor Vehicle Crash Causation Survey (NMVCCS); 
Whereas during the 100-Car Naturalistic Driving Study, driver involvement in secondary tasks contributed to over 22 percent of all crashes; 
Whereas everyone traveling on the roads and highways needs to drive safer to reduce deaths and injuries resulting from motor vehicle accidents; 
Whereas driver behavior can be effectively changed through education and awareness; and 
Whereas the Sunday after Thanksgiving is the busiest highway traffic day of the year and would be appropriate to designate as Drive Safer Sunday: Now, therefore, be it  
 
That the House of Representatives— 
(1)encourages— 
(A)high schools, colleges, universities, administrators, teachers, primary schools, and secondary schools to launch campus-wide educational campaigns to urge students to be careful about safety when driving; 
(B)national trucking firms to alert their drivers to be especially focused on driving safely during the heaviest traffic day of the year, and to publicize the importance of the day using Citizen's Band (CB) radios and in truck stops across the Nation; 
(C)clergy to remind their members to travel safely when attending services and gatherings; 
(D)law enforcement personnel to remind drivers and passengers to drive safer; and 
(E)all people of the United States to use this as an opportunity to educate themselves about the dangers of distracted driving and highway safety; and 
(2)supports the designation of Drive Safer Sunday. 
 
Lorraine C. Miller,Clerk.
